UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6662



LINDA ANN TYLER,

                                              Plaintiff - Appellant,

          versus


GLORIA JEAN RACKLEY; EARL RICHARD BAZZLE,
Warden at Leath Correctional Institution;
CHARLES KEARNEY, JR., Captain; DIANE HAMRICK,
Lieutenant; MELISSA WHITT; BERNICE WIGGLETON,
Major; BARBARA L. PARTILEDGE, Officer; R.
IRBY, Mental Health Counselor; DIANE LITWER,
Grievance Coordinator; RANCE COBB, Principal;
BETTY FLEMING, Sergeant; V. C. HILL, Lieuten-
ant; SANDRA SHUMATE, Operations at Leath Cor-
rectional Institution; T. J. PHILSON, Captain;
SHERRI CHANDLER, Administrative Assistant,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Margaret B. Seymour, District Judge.
(CA-99-2845-4-24-BF)


Submitted:   September 6, 2001        Decided:   September 13, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Linda Ann Tyler, Appellant Pro Se.      McDonald Patrick Tinsley,
Steven Michael Pruit, MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON,
Greenwood, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Linda Ann Tyler appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Tyler v. Rackley, No. CA-99-2845-4-24-BF (D.S.C. Mar. 30, 2001).

We grant Tyler’s motion to file a response to Appellees’ brief and

deny each of her remaining outstanding motions.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2